 In theMatter of READING BATTERIES,INC.andUNITEDELECTRICAL,RADIO AND MACHINE WORKERS OFAMERICA, LOCAL No. 128Cases Nos. C-865 and R-794.-Decided January 9, 1940BatteryManufacturing Industry-Interference,Restraint,andCoercion:anti-unionstatementsby respondent'sgeneralmanager-DiscrimSbnation:charges of not sustained-Strike:sit-down-Strikers:discharge of, who par-ticipated in sit-down strike and were convicted of forcible detainer,as ter-minating employment-UnitAppropriate for Collective Bargaining:productionemployees,excluding executives,supervisors,foremen,clerical employees, andthose having power to hire and discharge;stipulation asto-Representatives:proof of choice:membership in union;union'smajority lost subsequent tovalid discharges-CollectiveBargaining:no refusal to bargain when unionhad majority;bargaining after union lost'majority not considered;allegationsof refusal to bargaindismissed-Investigation of Representatives:questionconcerning representation:respondent denied union's claim to majority; Boardunable to determine present extent of union's membership-EmployeeStatus:laid-off temporary employees with no subsequent expectation of employment,as terminating-RemedialOrder:special form of: . preferential reemploymentordered as to one employee-ElectionOrdered:at time hereafter directed bythe Board.Mr. Joseph F. Castiello,for the Board.Stevens d Lee,byMr. Henry W. LeeandMr. John H. Bertolet,of Reading, Pa., for the respondent.Mr. Saul C. Waldbaum,of Philadelphia, Pa., for the United.Mr. Willard Young Morris,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 1, 1937, and January 12, 1938, United Electrical,Radio and Machine Workers of America, Local No. 128, herein calledthe United, filed with the Regional Director for the Fourth Region(Philadelphia, Pennsylvania) charges and amended charges, respec-tively, alleging -that Reading Batteries, Inc. of Muhlenberg Town-ship,Berks County, Pennsylvania, herein called the respondent,had engaged in and was engaging in unfair labor practices affect-19 N. L. R. B., No. 29.249 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDing commerce, within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 12, 1938, the United filed with the Regional Directora petition alleging that a question affecting -commerce had arisenconcerning the representation of employees of the respondent andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act. On March 3, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On the same day, the Board, acting pursuant to Article III, Section10 '(c) (2), and Article II, Section 37 (b), of said Rules and Regu--lations, ordered a consolidation of the two cases.Thereafter the Board, by the Regional Director, issued its com-plaint dated April 16, 1938, copies of which were duly served uponthe respondent and the United.On April 28, 1938, the Board is-sued and duly served on the respondent an amended complaint, sub-stantially similar to the original complaint.The amended complaintalleged in substance: (1) that the respondent discriminatorily ter-minated the employment of seven named employees 1 on or aboutOctober 15, 1937, William Berger on or about October 20, 1937, andThomas Heckman on or about October 25, 1937, and at all timesthereafter refused to reemploy said employees; (2) that the re-spondent on or about November 29, 1937, and at all times thereafterdiscriminatorily refused to reinstate Oliver Rauenzahn, Jr., BernardGuthier,William Moyer, Paul Frederick, and Donald Oririsbee ; (3)that the respondent at various times since October 1937, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act; and (4) that, although theUnited had been designated by a majority of the respondent's em-ployees within an appropriate unit as their representative for thepurposes of collective bargaining, the respondent on or about October23 and 25, 1937, and at all times thereafter, refused to bargaincollectively with the United as the exclusive representative of suchemployees.By its answer, duly filed and amended, the respondentdenied having engaged in the unfair labor practices alleged in theamended complaint.Pursuant to notice, a- hearing on the . amended, complaint-: and thepetition was held from April 28 to May .5,-1938, before-Joseph L.1Russell Gauby,Austin Gauby,Paul Adams, Francis Saul,EdwardKatzenmoyer,HaroldHauck, and William Dwyer. READING BATTERIES,INCORPORATED251Maguire, the Trial Examiner-duly designated:by the Board.TheBoard and the respondent were represented by counsel and partici-pated in the hearing. Full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing upon theissues was afforded all parties.During thecourse of the hearing theTrial Examiner made numerous rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On August 17, 1938, the Trial Examiner filed his IntermediateReport in which he found, that the respondent had engaged in, andwas engaging in unfair labor practices within the meaning of Section8 (1), (3), and(5) and Section 2 (6) and(7) of the Act.He recom-mended that the respondent cease and desist from such unfair laborpractices and take certain affirmative action remedial of their effect.The Trial Examiner also recommended that the amended complaintbe dismissed with respect to Donald Ormsbee, alleged to have beendiscriminatorily denied reinstatement.Copies of the IntermediateReport were duly served upon the respondent and the United. There-after the respondent filed a brief and exceptions to the IntermediateReport.On July 25,1939, the respondent filed a supplemental briefand on August 3, 1939; the United filed a brief.Pursuant to noticesduly served on the respondent and the United, hearings for the pur-pose of oral argument were had before the Board in Washington,D. C., on March 23 and July 25, 1939.The respondent appeared bycounsel and the United by its representative.Both parties partici-pated in the hearings.The Board has considered the exceptions tothe Intermediate Report and,in so far as they are inconsistent withthe findings, conclusions,and order hereinafter set forth,finds themto- be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTReadiny Batteries,Inc., is a Pennsylvania corporation,havinf itsprincipal office and only'plant in Muhlenberg Township, BerkeCounty, Pennsylvania.It is engaged in the manufacture and saleof wet acid-type batteries and battery parts.The principal materialsused by the respondent are grid metal oxides, cases,separators, sul-phuric acid,covers, vents,compounds,stenciling paste, lacquer, andcorrugated cartons. In .1937 approximately 65 per cent of the mate-rials used in the respondent's plant were shipped into Pennsylvaniafrom other States.During.the same year,the respondent produced75,000 batteries valued at$250,000,approximately 56 per cent ofwhich were shipped to point outside Pennsylvania. 252DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 128, is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to 1937 there was no labor organization in the respondent'splant.During the last week of September 1937, Peter Besch, fieldorganizer for the United Electrical, Radio and Machine Workersof America, began an organizational campaign among the respond-ent's employees and among the employees of the Bowers plant, locatednearby.On October 17 the United held a meeting at which an em-ployee from the Bowers plant was elected president, EdwardKatzenmoyer vice president, William Berger financial secretary, andRussell Gauby treasurer.The United decided at this meeting thatit represented a majority of the respondent's employees, and a deci-sion was made to attempt negotiations with the respondent.Meanwhile, union organization had come to, the attention of therespondent and on October 12 a notice was posted on the respondent'stime clock, announcing a meeting to be held during the noon hourof that day.The respondent's secretary and general manager, JohnTurner Moore, Jr., addressed the assembled employees concerning theUnited and the organizational activities growing out of the mem-bership drive.Moore testified that he called the meeting because he had heardthat a sit-down strike was imminent; that upon hearing of the threat-ened strike, he went immediately to Rauenzahn, an employee on therespondent's assembly line, and was told by- the -latter that a sit-downstrike was, in fact, threatened.; that he, Moore, asked Rauenzahnnot to resort to such tactics; and that Rauenzahn agreed that theunion members would continue working until the return of Wahl,the respondent's vice president who was then out of town.Mooretestified that he told the assembled employees of the threatened sit-down strike and the agreement to defer action until Wahl's return ;that he expressed his dissatisfaction with the "constant turmoil" inthe plant; that he assured his employees that the respondent's officerswould attempt to "straighten this whole thing out as quickly as wecould"; and that he urged the employees to feel free to come to himorWahl to discuss any grievances they might have.Rauenzahn testified that prior to October 13 there had beenno threat or intention of striking and that the underlying cause ofthe contemplated sit-down strike was Moore's failure to live up to ' READING BATTERIES, INCORPORATED253the promise he made to William Berger and Edward Katzenmoyerimmediately after the. speech of October 12 that he would give themthe respondent's decision with respect to a requested wage increaseby the end of the day. The request for such wage increase wasprompted by Moore's speech, and since no other cause existed forstrike action prior to the speech, we do not accept Moore's allegedreasons for calling the meeting which we find was called by the re-spondent to impede the United's membership drive.Moreover, the respondent's purpose in calling the meeting is ap-parent from the tenor of Moore's remarks to the assembled employees.His remarks at this meeting on October 12, as testified to by theBoard's witnesses, may briefly be summarized as follows : Mooreasked them why they wanted to join an outside union and put moneyinto something without knowing where it went; he suggested thatperhaps a desirable alternative would be to form their own unionand at the end of the year.. use the money for parties; that if the."shop went union" the respondent would have to increase the wagesand therefore the prices of its products, which could only result ina loss of orders and a consequent lay-off of employees.Of nineemployes who were called by the respondent to testify at the hearing,eight were questioned concerning the meeting of October 12 and thegist of Moore's remarks.Only one could recall anything that Mooresaid,which was to the effect that although he, Moore, believed inunions,he thought that the employees should handle their owntroubles; that if they had any grievances they should see him aboutitpersonally.In view of the consistent testimony of the Boardwitnesses concerning Moore's speech, and the inability of all but oneof the respondent's witnesses to recall anything that Moore said, wefind that Moore,addressed his employees substantially as the Boardwitnesses testified.On October 16, 1937, Moore called a second meeting of the respond-ent's employees.Moore testified that his reason for calling the meet-ing, which was held during working hours, was to give the men "ourown picture of the business that we were doing, and in what waythey were sharing in that business"; that he thought it necessary tospeak to them at that time because the work of the preceding weekhad been inferior; and that he attributed the inferior work to "theagitation that was going on."Moore, on being questioned at thehearing, explained his word "agitation" as follows : "I mean by 'agita-tion' the efforts on the part,of some of the agitators to get these men,apparently, in the union, to talk to them during working hours, andthat sort of thing."On further' questioning about his word "agi-tators"Moore said that he had particular reference to Besch,Rauen-zahn, Guthier (who like Rauenzahn was employed on the assemblyline),Katzenmoyer, and Berger. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Moore further testified that he told the assembled employees thatif they wanted "the C. I. O. union, that we would help them get it.I said on the other hand, if they merely wanted— somebody to con-tribute a dollar a week to, we would have a damn nice party at theend of the year."According to Moore, he explained the growth ofthe respondent's business stating that he felt that the' employees weresharing properly in the improvement and he warned them againstcareless work.We are satisfied, on the basis of Moore's own testi-mony, that the respondent called this second meeting for the purposeof further discouraging membership in the United.Our finding isstrengthened by the testimony of Board witnesses to the effect thatMoore, during his address, predicted a lay-off of employees if theUnited succeeded in enlisting the employees.In addition to the statements which we have found that Mooremade to the respondent's assembled employees, similarly in privateconversations he attempted to discourage membership in and activityon behalf of the United.According to the testimony of Rauenzahnand Guthier, on October 15 Moore, apparently still fearing a strike,summoned them to his office and inquired whether they intended tocome to work the following Monday.He went on to say that hedid not see how an "outsider" could offer the employees more thanthey were getting.When Rauenzahn and Guthier told Moore thatthey would report for work on the following Monday, Moore said :"That is fine. I think, if our fellows stick together, we have thisthing licked."Moore denied making any reference to union activ-itieswhen he talked with these two employees.However, since wehave found that Moore had already given expression to his opposi-tion to the United, we find the statements attributed to him on thisoccasion by Rauenzahn and Guthier to be consistent with Moore'sattitude toward membership in the United.We accept the .testimonyof Rauenzahn and Guthier in this regard.William Moyer, an employee in the respondent's forming room,testified that on or about October 15, he was called into Moore's office.After discussing an increase in wages, Moore inquired of Moyer asto the latter's feeling toward the United.Moyer's testimony concern-ing part of the conversation is as follows :He (Moore) made a remark to me about the unions.He saysI could think he was a son of a bitchas longas I thought it tomyself, but he says when I started thinking, or telling someoneelse, that is, when he disapproved of it, and lie said, "that is howto feel about the union" . . .I could approve the union aslong as I kept quiet, but if I started circulating and going aroundhe would have to leave me go. READING BATTERIES, INCORPORATED255'Moore denied making any threating statements to his employees.We credit Moyer's version of the conversation.Thomas Heckman testified that Wahl asked him why he had joinedthe "union" and whether or not he was satisfied with the wages hewas receiving, pointing out that if the "shop went union" he wouldbe one of the first to be laid off on a seniority basis.Wahl impliedlydenied making such statements.We accept Heckman's testimony asto these statements made by Wahl.Berger testified that a few days after he joined the United, Moorecalled him into the.office, asked him why he had joined, and stated,"If we got a union we will lose a couple of orders, and that will throwa lot of men out of work. . . ." Moore denied making the state-ment attributed to him by Berger.However, because of Moore'shostility towards and methods of opposing the United which we havealready found, we accept Berger's testimony in this regard.We find that the respondent, by the activities set forth above, hasinterfered with, restrained, and coerced its employees in the exerciseof their right to self-organization, - to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual - aid and protection asguaranteed in Section 7 of the Act.B. The alleged discriminatory lay-offsThe amended complaint alleges that on October 15, 1937, the re-spondent discriminatorily terminated the employment of and at alltimes thereafter refused to reemployRussell Gauby, Austin Gauby,Paul Adams, Frances Saul, Edward Katzenmtoyer, Harold Hauck,andWilliam Dwyer.At the hearing Moore and Wahl testified thatDwyer was laid off on October 18, Dwyer himself testifying that hewas laid off on October 15. In view of our findings, hereinaftermade, it is unnecessary to resolve the conflict.To render discussionmore convenient, we shall consider Dwyer's lay-off to have occurredon October 15.The respondent contends that such lay-offs were necessary be-cause of seasonal diminution of incoming orders, which became ap-parent in September but which did not require a curtailment ofproduction until the middle of October when a production back-log had been exhausted.The record supports, the respondent's con-tention. _ Shortly before October ,1, the;, respondent - prepared a'schedule of its employees according to their respective departmentalseniority.The lay-offs were made, except as to Hauck, strictly ona basis of departmental seniority.An employee named Tessier wasretained in preference to Hauck, although having less seniority.The 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent gives two reasons for this departure from its senioritypolicy,' neither of which is controverted : (1) Hauck's work was in-ferior, about which he had been warned at various times, even beingput on a 2-week 'probationary period; and (2) Tessier was married,whereas Hauck was not.Tessier was also a member of the United.From all the evidence we find that the respondent did not termi-nate the employment of the above-named employees because of theirunion membership and activity.We-shall discuss the respondent's refusal to reemploy the above-named employees in subsection C (2) below, in connection with itsrefusal to reinstate other employees named in the complaint.William Berger'entered the respondent's employ in July 1937,doing work on the generators and at times in the shipping and re-ceiving departments.He joined the United in the latter part ofSeptember and on October 17 was elected to the office of financialsecretary of the United.Berger was laid off by the respondent on October 20, 1931. Therespondent advances as its principal reason for laying off Bergerthe lack of work which had occasioned the lay-off of the other menon October 15. It is undisputed that Berger was at the time of hislay-off the junior employee in his department.Moore and Wahltestified to deficiencies in the work and conduct of Berger, stating thattheir only reason for retaining him until October 20 was that theydesired to complete the backlog of production.Berger, in his testimony, stated that the only time he ever receiveda complaint with respect to his work was on the day lie was laidoffwhen Wahl complained to him that orders had gone out incor-rectly.Berger denied being responsible for such irregularities. Inview of our finding below, .however, it is unnecessary to resolve thisissue.In an attempt to establish the respondent's reason for layinghim off, Berger testified that on October 18 he with other membersof a union committee conferred with Moore and that Moore inquiredof Besch who the newly elected officers were and wrote down theirnames, including Berger's name as financial secretary.Besch, whokept a diary of events, placed the conference referred, to by Bergeras taking place on October 23, which was 3 days after Berger's lay-off.Hence, accepting evidence which by its nature would tend to bemore. reliable, we do not find that Moore knew that Berger held anoffice in the United at the time of his lay-off and the lay-off of theother employees on October 15.From all the evidence we find that the respondent did not discrimi-natorily terminate Berger's employment.We shall consider the. re-spondent's refusal to reemploy Berger in subsection C (2) below.'"ThomasHeckmanentered the respondent's employ on June 21,1937.He was assigned to help Owens, a, watchman, do general clean- -READING BATTERIES, INCORPORATED -257ing work at night and occasionally load and unload trucks.Heckmanwas on his way to work in the evening of October 25 when Wahlmet him.Wahl drove Heckman back home in his car and on theway told him that a sit-down strike had begun that afternoon.2WahlinstructedHeckman not to report for work until called for.Heck-man inquired of Moore a few weeks later if lie might return to workand was told that things were still unsettled.He was not replaced.Both Moore and Wahl, at the hearing, stressed, as their reason forterminating Heckman's employment on October 25, their fear thatHeckman, an old man,3 might be injured if trouble occurred as aresult of the strike.They further testified that Heckman's workwas not satisfactory, that it was reported to them that Heckmanwas drunk on one occasion.The contention was made at oral argu-ment before the Board that anreason for not wanting Heckmanto work as watchman at that time was that he was a member of theUnited, other members of which labor organization were on strike atthe respondent's plant.Whether the respondent's officers were concerned about Heckman'swelfare, or the protection of their own property,4 we think they werejustified in laying off Heckman as they did.We reject their con-tention that he was laid off because of improper conduct or unsatis-factory work as being inconsistent with the attitude of the respond-ent's officers toward and expressions to Heckman at the time of hislay-off.In view of the diminution in the respondent's productionwhich followed the strike and the fact that no one was hired to replaceHeckman, we do not find that the respondent discriminatorily refusedto reinstate him.We find, however, that he was laid off with theunderstanding that he was to be later reemployed.C. The alleged refusal to bargain, the strike, and the refusalsto reinstate1.ChronologyOn October 23 Besch and a committee of the United conferred withMoore and Wahl.' Besch, as spokesman for the group, stated to Mooreand Wahl that the United represented a majority of the respondent'semployees and presented a proposed contract.Although Moore andWahl challenged the claim that the United represented a majorityof the employees, they discussed the proposed contract and asked to bepermitted to submit it to the respondent's directors and stockholders.2The strike is more fully discussed below.3At the time of the hearing Heckman was60 years. old.4 SeeMatter of United States StampingCompanyandEnamel Workers Union No.18650,5 N. L. R. B. 172, 186. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 24, 1937, at a meeting of the United, a decision wasreached to insist that the respondent give a written statement promis-ing to place the employees laid off on a preferential list for reinstate-ment and assure the United that there would be no lock-out duringnegotiations.On October 25 Besch and the United committee metwith Wahl and Moore and presented the above demand, which MooreandWahl, after conferring with counsel, refused.Rauenzahn andGuthier, upon being informed of the outcome of the conference,stopped work and began a sit-down strike.They were joined around1: 30 p. m. by William Moyer.Later in the afternoon of the same day, Rauenzahn, Giithier, andMoyer were notified by Moore and Wahl that they were dischargedand were tendered their pay in full.When asked, they refused toleave the respondent's plant.During the evening of October 25,Berger, Dwyer, Russell Gauby, Austin Gauby, and Hauck, all ofwhom had been laid off a few days before, entered the respondent'splant through a window, for the purpose of joining Rauenzahn,Guthier, and Moyer in the sit-down strike.As Berger came in hewas knocked unconscious by the respondent's watchman, who wasattempting to prevent the men from entering.Upon..regaining con-sciousness a few minutes later, Berger left the plant "with"Hauck- whohad been reminded by Rauenzahn that his mother might disapproveof his participation in the sit-down strike.The six remaining strikersstayed in the plant.During the evening of October 26, a group ofpersons, whose identity is not disclosed by the record, came into theplant by the back door.As they entered, Rauenzahn, Dwyer, andGuthier, fearing violence and not wishing to be implicated, left theplant.The unnamed invaders chased the respondent's watchman outof the plant and in a few minutes left the plant themselves.Moyer,A. Gauby, and R. Gauby remained sitting down inside. Shortly be-foremidnight, local police came with warrants and arrested thesethree strikers.Warrants had also been sworn out for the other par-ticipants in the sit-down strike.Besch arranged bail for Moyer andthe Gauby brothers, and the following morning brought" the five othersit-down strikers to the police authorities as he had promised.Thearrests were made on charges of forcible entry and forcible detainer,except as to Berger, Moyer, Rauenzahn, and Guthier, who were also"charged with assault and battery."The strike continued, by peacefulpicketing, until the latter part of November 1937.During the month of November several conferences were heldbetween representatives of the respondent, the United, the" Board,6 The charges were subsequently dropped astoMoyer, onrepresentations by him that.he could obtain a promised job outside Pennsylvania. The remaining seven participants inthe sit-down strike were convicted for forcible detainer only.At oral argument, counselfor the United stated that all sentences had been suspended. READING BATTERIES, INCORPORATED259and the United States Department of Labor.Throughout these con-ferences the respondent consistently denied that the United repre-sented a majority of its employees. In a letter dated December 22,1937, the respondent stated that it did "not see the need of any furthernegotiations with the Union."There were no further conferencesbetween the respondent and the United.2.The refusals to reinstateThe amended complaint alleges that the respondent on and sinceNovember 29, 1937, discriminatorily refused to reinstateOliverRauenzahn, Bernard, Guthier,William Moyer, Paul Frederick,andDonald Ormsbee.We have already discussed the participation in the sit-down strikeby Rauenzahn, Guthier,andMoyer.Following the strike they ap-plied for reinstatement, but the respondent. refused to reinstatethem.Under the circumstances related above we do not find thatthe respondent's refusal constituted an unfair labor practice.Paul Frederickquit work on October 25, 1937, and joined thestrike.He participated in the picket line for a while and then foundwork elsewhere.He 'did not ask for reinstatement until the hearing.Under such circumstances, we find that the respondent did.not .dis-criminatorily refuse to reinstate him.Donald Ormsbeedid not appear at the hearing to testify.Mooretestified that Ormsbee never reported for work after October 23', 1937;that some 2 months before the hearing, he, Moore, had telephonedOrmsbee and offered him work; and that Ormsbee failed to reportfor work the following Monday, although he had so promised.WeacceptMoore's testimony in this regard.We find that the respond-ent did not discriminatorily refuse to reinstate Ormsbee.As indicated above under subsection B, the complaint alleges thatthe respondent laid off and thereafter refused to reemployRussellGauby, Austin Gauby, Paul Adams, Francis Saul, Edward Katzen-moyer, Harold Hauck, William Dwyer,andWilliam Berger.Production in the respondent's plant reached its peak in the latesummer or early fall when it customarily hires additional employees.The tenure of these employees is necessarily of indefinite duration,depending upon the amount of business which follows the productionpeak.Seven of the above-named employees had been hired for thefirst time by the respondent between June and September 1937.Only Saul had previously been employed by the respondent and hehad voluntarily terminated hiS previous term of employment earlyin 1937. . All these employees were hired to meet the demands ofthe respondent's peak season. -As we have found, their lay-off onOctober 15-mid 20 was occasioned- by a decrease in production anddid not constitute an unfair labor practice. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the strike all these employees, except Adams, appliedfor reinstatement, at times singly and at other times in groups.Onthese occasions they were told by Moore or Wahl either that thereWas no work available or that consideration for reemployment couldnot be given those who had engaged in the sit-down strike while thecriminalcharges arising from their participation therein were pend-ing.Adams did not apply for reinstatement but was offered rein-statement and resumed work for the respondent in January 1938.We have found that Russell and Austin Gauby, Hauck, Berger, andDwyer participated in the sit-down. strike and were subsequentlyconvicted, of forcible detaineras a resultof their activities therein.Under the circumstances, we do not find that the respondent's refusalto consider them for reemployment constituted an unfair laborpractice.There remains for consideration the refusal to reemploy Saul andKatzenmoyer.At the time of the hearing the respondent had hiredonly two persons who were not in its employ immediately prior toOctober 15, 1937.One of these, Scott Cronrath had previously beenemployed in the respondent's forming room fora period of about 2years but had voluntarily left its employ with the understanding thathe. could return if the venture that he was undertaking did not suc-ceed.Cronrath returned to work for the respondent in November1937.He was placed in the forming room where he had had con-siderable experience, and where, by contrast, Katzenmoyer had onlyworked for approximately 2 months.The other employee, FrederickMoore, was a brother of the respondent's general manager and washired on a temporary basis to take the place of an employee sufferingfrom lead poisoning.Thus, it appears that the respondent had validreasons for hiring these new employees. In any event, the recordaffords insufficient basis for finding that Saul and Katzenmoyer wererefused reemployment because of their membership in and activityin behalf of the United.3.The refusal to bargaina.The appropriate unitIt was stipulated at the hearing that the unit appropriate forthe purposes of collective bargaining should consist of all the respond-ent's production employees, exclusive of executives, supervisors, fore-men, clerical employees, and those having the right to hire and dis-charge.'We see no reason for not accepting the unit agreed upon.6One Samuel Merkel is employed as a checkman for all operations relating to charging,forming, and finishing of batteries.He gives orders to the men engaged in the work overwhich be has supervision,but works alongside of them doing the same kind of work thatthey do.He has no power to hire or discharge employees,and the United considers himeligible formembership.We find thatMerkelisa production employee and not asupervisor. READING BATTERIES, INCORPORATED261We find that the production employees of the respondent, excludingexecutives, supervisors, foremen, clerical employees, and those having.the power to hire and discharge, constitute an appropriate unit forthe purposes of collective bargaining, and that such a unit insuresto the employees of the respondent the full benefit of their right toself-organization and to collective bargaining and otherwise effectu-ates the policies of the Act. 'b.Representation by the United of a majority in the appropriate unitThe complaint alleges that on or about October 23 and 25, 1937.,and at all times thereafter, the respondent refused to bargain collec-tively with the United as the exclusive representative of its employeesin the appropriate unit.The respondent's pay-roll lists for October 23 and 25, 1937, whichwere introduced in evidence, contain the names of 31 employees inthe appropriate unit.We must determine whether, in addition tothese 31 employees, Russell and Austin Gauby, Adams, Saul, Katzen-moyer, Hauck, Dwyer, and Berger, who were laid off during thepreceding 2 weeks, retained their status as employees and thus shouldbe considered in determining the total number of employees in theappropriate unit.We have already described the fluctuations in the respondent'sproduction, the circumstances under which the above-named em-ployees were hired and the reasons for their lay-off.The relevantinquiry is whether their temporary tenure of employment embraceda reasonable expectation of subsequent reemployment.The respond-ent has no established custom of preferentially hiring employees laidoff during slack periods.The names, addresses, and telephone num-bers of such employees are recorded by the respondent, but only thoseemployees who are considered desirable are offered reemploymentwhen additional services are required.With the exception of Saul,all the above-named men had been hired by the respondent for thefirst time in 1937.With respect to Saul, the record discloses, as wehave described above, that he had voluntarily left the respondent'semploy early in 1937 and had been rehired for the peak season laterin the year. It is significant in analyzing the respondent's employ-ment policy that Cronrath, who was reemployed in November 1937,had obtained an express promise from the respondent that he wouldbe taken back should a venture which he had left to undertake fail.It is further, significant that the strike described above was called inpart because the respondent refused to place on a preferential listfor reemployment the men who were laid off on October 15 and 2O.7'It is true that Adams was reemployed in January 1938. The record shows, however,that Wahl was under obligation to Adams'father and that the obligation was the principalmotivating factor in his reemployment.We cannot say, therefore,that Adams was reem-ployed In accordance with an established policy of rehiring former employees.283030-41-vol. 19-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe conclude that Russell and Austin Gauby, Adams, Saul, Katzen-moyer, Hauck, Dwyer, and Berger did not have a reasonably definiteexpectancy of reemployment and that their employee status was ter-minated at the time of their respective lay-offs.8Accordingly, on October 23 and 25, 1937, there were 31 employeesin the appropriate unit.On October 23, when the United undertookthe negotiations with the respondent, 16, employees in the appropriateunit were members of the United.On October 25, as we have indi-cated above, three of such members engaged in a sit-down strike andwere discharged," thus reducing the number of employees in the unitto 28 and the number -represented by the United to 13. The onlyrelevant changes in the pay roll occurred in November 1937 whenCronrath, a non-union employee, was hired, and in January 1938, whenAdams, a member of the United, was reinstated.We find that onOctober 23 and 25, 1937, the United represented a majority of theemployees in the appropriate unit and that thereafter the Unitedlost its majority status.c.The alleged refusal to bargainOn October 23, 1937, when the United requested recognition as theexclusive,bargaining agent of the'respolident's employees, the'respond-ent, as we have already indicated, questioned the United's claim torepresent a majority of its employees, but asked to be permitted tosubmit the United's proposed contract to its directors and stockholders.On October 25, 1937, the United demanded the written assurances,referred to above, which the respondent refused to give.The sit-downstrike followed immediately.We find that the respondent's action in questioning the United'smajority, accompanied, as it was, by a request that, it be given time tosubmit the United's proposed contract to its directors and stock-holders did not constitute a refusal to bargain.On October 25, theUnited made demands, not that the respondent recognize it and bargainwith it as exclusive bargaining representative, but that the respond-ent immediately make certain concessions.The respondent's refusalto accede to these demands was not a refusal to bargain.Since, as we have already found, the United did not represent amajority of the respondent's employees after the discharge of threeof its members, it is unnecessary to consider in this respect the eventssubsequent to October 25, 1937.8Their participation in the strike subsequent.to their lay-off did not,of course,continueor revive their employee status since they could not have been considered employees whosework had ceased as a consequence of a labor dispute.Should our finding in the text be tothe contrary,it is obvious that subsequent to October 25, 1937, only Saul and Katzenmoyercould have been counted as employees in the appropriate unit.Rauenzahn,Guthier, and Moyer. RE:4DING BATTEiRIES, IiiNCORPO!RATEDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE263The activities of the respondent set forth in Section III, A above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall, therefore, order it to cease and desisttherefrom.We have found that the respondent was justified in laying offThomas Heckman on October 25, 1937, and that the respondent didnot subsequently discriminatorily refuse to reinstate him in view ofthe decreased operations of the respondent's plant.However, we havealso found that Heckman's lay-off was originally intended by therespondent and understood by Heckman to be temporary. In view ofthe respondent's unfair labor practices as set forth in Section III, Aabove, there is grave danger that. the .respondent will not reemployHeckman even if his former or a substantially equivalent position isopen.In order to effectuate the policies of the Act, we shall requirethe respondent to place Heckman, for whom work was not availableat the time of the hearing, upon a preferential list, for employmentas it arises.10VI.THE QUESTION CONCERNING REPRESENTATIONDuring the negotiations between the United and the respondentafter October 25, and at the hearing, the respondent took the positionthat the United did not represent a majority of its employees.Asnoted above, the United represented a substantial number of therespondent's employees in October 1937 and in its petition asserted thatit represented a majority of the employees.We cannot determine theextent of membership of the United at the present time.We find that a question has arisen concerning the representationof employees of the respondent.10Matter of American Numbering Machine CompanyandInternational Association ofMachinists District #15,10 N. L. R. B. 536;Matter of American Manufacturing ConcernandLocal No. 6, Organized Furniture Workers, 7N. L. R. B. 753;Matter of BenjaminLevine, doing business under the name andstyleof Estellite Fixtures CompanyandInternational Brotherhood of Electrical Workers Local Union No.438, 6 N. L. R. B. 400. 264DECISIONS OF NATIONALLABOR RELATIONS BOARDVII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentationof employees of the respondent can best be resolved bymeans of an election by secret ballot.Since the respondent has, by engaging in various unfair laborpractices, interfered with the exercise by its employees of the rightsguaranteed them by the Act, we shall not now set the date for theelection.We shall hold the election, however, upon receipt of infor-mation from the Regional Director that the circumstances permit afree choice of representatives unaffected by the respondent's unlawfulacts.We shall, at the time we specify the date on which the elec-tion is to be held, also specify the date on the basis of which eligi-bility to vote in the election shall be determined.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America,Local No. 128, is a labor organization within the meaning of Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.5.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Reading Batteries, Inc., Muhlenberg Town- READING BATTERIES, INCORPORATED265ship,Berks County, Pennsylvania, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.7.The production employees of the respondent, excluding execu-tives, supervisors, foremen, clerical employees, and those having thepower to hire and discharge, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9.(b) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Reading Batteries, Inc., and its officers, agents, successors,and assigns shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingand other mutual aid and protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Place Thomas Heckman on a preferential list in the inannerset forth in the section entitled "The remedy" above, and thereafter,in. said manner, offer him employment as it becomes available ;(b)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days,notices stating that the respondent will cease and desist in the manneraforesaid;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges that the respondent dis-criminated in regard to the hire and tenure of employment of RussellGauby, Austin Gauby, Paul Adams, Francis Saul, Edward Katzen-moyer,Harold Hauck, Wiliam Dwyer, William Berger, ThomasHeckman, Oliver Rauenzahn, Jr., Bernard Guthier, William Moyer,Paul Frederick, and Donald Ormsbee.IT IS FURTHER ORDERED that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges that the respondent hasengaged in unfair labor practices, within the meaning of Section 8(5) of the National Labor Relations Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested inthe NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat:449, and pursuanttoArticle.III, Section 8, ofNational LaborRelations Board Rules and Regulations-Series 2, itis herebyDIRECTED that,as part of the investigation authorizedby the Boardto ascertain representatives for the purposes of collective bargainingwithReading Batteries,Inc.,Muhlenberg Township,Berks County,Pennsylvania, an election by secret ballot shall be conducted at suchtime as the Board shall hereafter direct, under the direction andsupervision of the Regional Director for the Fourth Region,acting inthismatter as agent for the NationalLaborRelationsBoard andsubject toArticleIII, Section 9, of said Rules and Regulations,among the production employees of Reading Batteries,Inc., employedby said company during the pay-roll period which we shall in thefuture specify,excluding executives,supervisors,foremen, clericalemployees, and thosehaving thepower to hire and discharge, todetermine whether or not they desire to be representedby UnitedElectrical,Radio and Machine Workers of America,Local No. 128,.affiliatedwith the Congress of Industrial Organizations,for thepurposes of collective bargaining.